

117 HR 1293 IH: To amend the Help America Vote Act of 2002 to prohibit a State from counting a ballot cast in an election for Federal office which is received by the State after the date of the election.
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1293IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Mr. Gohmert introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to prohibit a State from counting a ballot cast in an election for Federal office which is received by the State after the date of the election.1.Prohibiting counting ballots received after date of election(a)ProhibitionTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by inserting after section 303 the following new section:303A.Prohibiting counting of ballots received after date of election(a)ProhibitionA State may not count a ballot cast in an election for Federal office which is received by the State after the date of the election. For purposes of this subsection, a ballot shall be considered to be received by the State after the date of the election if the ballot is not received by the appropriate State or local election official prior to 12:01 a.m. on the day after the date of the election.(b)Exception for absent uniformed services voters and overseas citizensSubsection (a) does not apply with respect to any individual who is entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.). (c)Effective dateThis section shall apply with respect to elections for Federal office held on or after the date of the enactment of this section..(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 303A.(c)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following new item:Sec. 303A. Prohibiting counting of ballots received after date of election..